                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


RAFFEL SYSTEMS, LLC,

       Plaintiff,

     v.                                                     Case No. 18-CV-1765

MAN WAH HOLDINGS LTD, INC.,
MAN WAH (USA) INC., and XYZ
COMPANIES 1-10,

       Defendants.



    DECISION AND ORDER ON DEFENDANTS’ MOTION FOR A SEPARATE
             HEARING ON CORRECTION OF INVENTORSHIP


       Raffel Systems, LLC alleges that it is the owner by assignment of all rights, titles, and

interests in four utility patents for lighted cup holders for seating arrangements1 and one

design patent for the ornamental design of the cup holders.2 Raffel sues Man Wah Holdings

Ltd., Inc., Man Wah (USA) Inc., and XYZ Companies 1–10 (collectively “Man Wah”)

alleging that Man Wah is making, using, offering for sale, selling, importing, and/or

distributing products that infringe Raffel’s patents. (Counts 2, 6, 9, 10, 11, 12, and 15 of Fourth

Am. Compl., Docket # 108.) In response to Raffel’s Fourth Amended Complaint, Man Wah

asserts several affirmative defenses3 and counterclaims4 alleging that Raffel’s utility patents



1
  U.S. Patent No. 8,973,882; U.S. Patent No. 10,051,968; U.S. Patent No. 8,714,505; U.S. Patent No.
7,766,293.
2
  U.S. Patent No. D643,252.
3
  Affirmative defenses 13–15. (Man Wah’s Answer, Affirmative Defenses, and Counterclaims,
Docket # 133 at 25–27.)
4
  Counterclaims 22–26. (Docket # 133 at 47–50.)



          Case 2:18-cv-01765-NJ Filed 08/21/20 Page 1 of 4 Document 209
are invalid due to Raffel’s failure to name Michael Burwell, a former Raffel employee, as a

co-inventor of the patents. Man Wah now seeks a hearing under Fed. R. Civ. P. 42(b) to

correct inventorship of the utility patents pursuant to 35 U.S.C. § 256. For the reasons

explained below, Man Wah’s motion is granted.

                              LEGAL STANDARDS AND ANALYSIS

       Pursuant to Fed. R. Civ. P. 42(b), the district court has discretion to order a separate

trial of one or more issues “[f]or convenience, to avoid prejudice, or to expedite and

economize.” Patent issuance creates a presumption that the named inventors are the true and

only inventors of the patent. Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1460 (Fed. Cir.

1998). If, however, an inventor is omitted from a patent, patent law provides that “the

Director may, on application of all the parties and assignees, with proof of the facts and such

other requirements as may be imposed, issue a certificate correcting such error.” 35 U.S.C. §

256(a). Section 256 further provides that the “error of omitting inventors . . . shall not

invalidate the patent in which such error occurred if it can be corrected as provided in this

section. The court before which such matter is called in question may order correction of the

patent on notice and hearing of all parties concerned and the Director shall issue a certificate

accordingly.” Id. § 256(b).

       On October 26, 2019, more than three months after Judge Jones entered a preliminary

injunction enjoining Man Wah from manufacturing, using, selling, offering to sell, or

importing into the United States any furniture that contains a non-Raffel cup holder that is

indistinguishable from an authentic Raffel cup holder products (Docket # 87), Man Wah

entered into an Intellectual Property Rights Transfer Agreement with Burwell, in which

Burwell agreed to transfer his ownership rights as inventor in the utility patents at issue in this



                                                2

          Case 2:18-cv-01765-NJ Filed 08/21/20 Page 2 of 4 Document 209
case to Man Wah (Declaration of Michael L. Lindinger ¶¶ 7–8, Exs. 4–5, Docket # 146). Man

Wah argues that once Burwell is properly named as a co-inventor of the utility patents at issue

in this case, given Burwell’s assignment of his rights in the patents to Man Wah, Man Wah

can “practice those patents freely . . . rendering Raffel’s infringement claims moot.” (Man

Wah’s Br. at 7, Docket # 145.)

       Man Wah’s strategy is not uncommon in patent litigation. See Joshua Matt, Searching

for an Efficacious Joint Inventorship Standard, 44 B.C. L. Rev. 245, 247–48 (2002) (“[D]efendants

accused of infringement might endeavor to find an unnamed, overlooked and minor

contributor to defeat a claim of infringement. This tactic is twofold: the unnamed contributor,

if found to be a valid joint inventor and joint owner, can either refuse to join the suit or can

grant a license to the defendant to continue using the patented technology and thus defeat the

suit; alternatively, the defendant can assert that the patent is invalid for failing to name the

correct inventors.”). Man Wah faces a high burden, however, to prove that Burwell is a proper

co-inventor of the utility patents. See Ethicon, 135 F.3d at 1461 (“To show co-inventorship,

however, the alleged co-inventor or co-inventors must prove their contribution to the

conception of the claims by clear and convincing evidence.”). Because inventorship is a

question of law, id. at 1460, and the question of Burwell’s alleged inventorship will affect the

issues surrounding Raffel’s utility patents, I find that holding a separate bench trial on the

inventorship issue will expedite resolution of the parties’ claims.

       Thus, Man Wah’s motion for a separate hearing on inventorship is granted. The clerk’s

office will contact the parties to schedule a status conference to discuss scheduling of this

hearing.




                                               3

           Case 2:18-cv-01765-NJ Filed 08/21/20 Page 3 of 4 Document 209
                                              ORDER

       NOW, THEREFORE, IS IT ORDERED that the defendants’ motion for a separate

hearing on inventorship (Docket # 144) is GRANTED. The clerk’s office will contact the

parties to schedule a status conference to discuss scheduling this hearing.

       IT IS FURTHER ORDERED that the following motions to seal are GRANTED:

(Docket # 147, Docket # 158, Docket # 169, Docket # 170.)



Dated at Milwaukee, Wisconsin this 21st day of August, 2020.


                                                          COURT:
                                                   BY THE COUR
                                                             RT:
                                                               T




                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                               4

         Case 2:18-cv-01765-NJ Filed 08/21/20 Page 4 of 4 Document 209
